DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 12/28/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: “a sterilization activity composition supplying device which supplies the planting work room with a predetermined amount of ozone which sterilizes…the plurality of culture medium holding units equipped with the medium transferred into the planting work room” (claim 1; emphasis added to indicate new matter).
Notably, Applicants’ Specification discloses that only after the planting work room is sterilized with ozone, and the ozone subsequently discharged from the room, are the medium and seedlings transferred into the planting work room. See Spec. paragraphs [0015] and [0037]-[0038]. Accordingly, the Specification contradicts the limitation that the culture medium holding units are equipped with the medium while being sterilized.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite, inter alia, “a sterilization activity composition supplying device which supplies the planting work room with a predetermined amount of ozone which sterilizes…the plurality of culture medium holding units equipped with the medium transferred into the planting work room” (emphasis added to indicate disputed language).
Notably, Applicants’ Specification discloses that only after the planting work room is sterilized with ozone, and the ozone subsequently discharged from the room, are the medium and seedlings transferred into the planting work room. See Spec. paragraphs [0015] and [0037]-[0038]. Accordingly, the Specification contradicts the limitation that the culture medium holding units are equipped with the medium while being sterilized.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuno et al., U.S. Patent No. 5,212,906 (submitted by Applicant on IDS filed 4/11/2018; hereinafter Okuno), in view of Funazuka et al., U.S. Patent No. 9,789,480 B2 (hereinafter Funazuka), Koehoorn, CA 2776850, Ohmura et al., U.S. Patent No. 7,465,225 B2 (hereinafter Ohmura), and Ikeda et al., U.S. Patent No. 4,617,755 (hereinafter Ikeda; cited on PTO-892 mailed 7/23/2019).
Re Claim 1, Okuno teaches a plant cultivation equipment comprising:
a plurality of culture medium holding units (11) equipped with a medium (10; see 5:1-7) for cultivating seeds or seedlings of plants (T grown in 201; see figure 8, 10:60-11:5, and 11:45-48);
a planting work room (22, 201) for performing a planting work for planting the seeds or seedlings of the plants in the medium of the culture medium holding units within the planting work room (see id.); and 
a plant cultivation room (202) for cultivating the plants planted in the medium of the culture medium holding units (see id.) after transferring (via 100; see, e.g., 10:60-68) the plurality of culture medium holding units in which the planting of the seeds or seedlings of plants is performed in the planting work room (see id. and figure 8); and
wherein the planting work room includes:
a sterilization device (91)  which sterilizes a working space of the planting work room and the culture medium holding units and the medium for cultivating the seeds or seedlings of plants transferred into the planting work room (see 
wherein the planting work room and the plant cultivation room are partitioned (see figure 8, noting vertical partitions between 201, 202) and configured to allow the culture medium holding units to pass there through (see id. and 10:21-41),
wherein the planting work room further includes:
a transfer inlet (24b) through which the seedlings and the culture medium holding units are moved in,
a transfer outlet (outlet via which the culture units are transferred from 201 to 202; see id. and 11:37-44) through which the culture medium holding units, under the state that the seedlings have been planted in the seedling culture medium of the culture medium holding units (via 30, 40), are moved out (see figure 8 and 11:45-48), and
a transfer device (“transfer” system; see 10:48-50, 10:60-68, and 11:26-29) which transfers the culture medium holding units from the transfer outlet of the planting work room to a transfer mechanism of the plant cultivation room (see id., figure 8, and 10:21-41),
wherein the culture medium holding units are transferred in a transfer direction (towards 23, 24d). See id.
Okuno does not teach the planting work room being a highly secured air-tightness housing; a sterilization activity composition supplying device supplying ozone, a sterilization activity composition concentration device, an exhaust device, an outside air supply device; the partition being a sliding door; wherein the plant cultivation room includes an atmospheric pressure raising device as claimed, and wherein the transfer device transfers the culture medium holding units after the planting work room is 
Okuno teaches that the plant cultivation room is sealed from the planting work room when supplying the planting work when performing sterilization in the planting work room (see 10:20-38). Okuno further teaches separate embodiments where there are not separate work rooms, but only a single nursery chamber (20), which is sterilized prior to cultivating plants. See 6:47-58 and 13:22-31. Okuno therefore appears to suggest that it is desirable to maintain the plant cultivation room in an aseptic state (see, e.g., Abstract), without exposing growing plants to sterilization.
Although Okuno does not teach the sterilization activity composition sterilizing the planting work room and culture medium holding units equipped with the medium (see new matter objection and 112(a) rejection above), such a modification would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention, if desired to ensure the culture medium is also sterile for preventing any contamination of growing plants.
Funazuka, similarly directed to a cultivation equipment comprising: a first work room (31), teaches that it is well-known in the art for the first work room to be a highly secured air-tightness housing (see figure 1 and 9:53-62), with a bacteria intrusion prevention structure (43, 47; see figure 2, 5:58-65, and 6:32-34) that can prevent bacteria from intruding inside of the work room from outside thereof, and a second work room (32) for culture items that have been transferred from the first work room (see figure 2 and 4:40-45), wherein the first work room includes: a sterilization activity composition supplying device (see 5:30-49) which supplies the first work room with an see id. and figure 2) which sterilizes a working space of the first work room; an exhaust device (46, 72a, 75, 72, 74) which discharges the gas from the first work room (see figure 2 and 6:36-43); and an outside air supply device (84, 85, 51, 43) which supplies the first work room with an outside air (see 6:65-7:7, and 7:21-26) through a filter (43) capable of catching the bacteria when the gas is discharged (see figure 2); wherein the first work room and the second work room are partitioned by a door (39) to allow the culture items to pass there through (see figure 1, 4:40-45, and 10:41-46). Funazuka further teaches that the first work room includes an atmospheric pressure raising device (using valves and control unit; see Funazuka at 4:66-5:20, 6:9-18, 6:44-52, and 8:35-45) which raises an atmospheric pressure level inside the first work room, higher than an atmospheric pressure level inside the second work room (see 4:66-5:20) in a state in which the door is closed (see id. and 9:53-10:32), wherein the atmospheric pressure raising device prevents the gas in the second work room from leaking into the first work room (see 5:8-20).
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the planting work room of Okuno be a highly secured air-tightness housing and to have a bacteria instruction prevention structure that can prevent bacteria from intruding inside the planting work room from outside thereof, and the sterilization device of Okuno to include the sterilization activity composition supplying device, exhaust device, and outside air supply device which supplies the planting work room with an outside air through a filter capable of catching the bacteria when the sterilization activity composition is discharged, as taught by Funazuka, in order to provide a sterilization device using a bactericidal gas, as contemplated by see Okuno at 4:65-68), and maintain the planting work room and plant cultivation work room with sterile conditions for optimum plant growth. Such a use of gas, instead, of heat, is advantageous where the medium or equipment may be heat- or temperature-sensitive.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the plant cultivation room of Okuno to have an atmospheric pressure raising device which raises an atmospheric pressure level inside the plant cultivation room to higher than an atmospheric pressure level inside the planting work room, when supplying the planting work room with the outside air for discharging the gas from the planting work room, as taught by Funazuka, in order to ensure that the plant cultivation room remains in its aseptic state regardless of the conditions of the planting and packing work rooms, and to prevent intrusion of the gas into the plant cultivation room, which could negatively impact plant growth.
In other words, although Funazuka teaches that the atmospheric pressure level inside the first work room is higher than the second work room, it would have been obvious to a person having ordinary skill at the time of Applicant’s invention--in view of the teaching of Okuno to have sterilized a room before plants are introduced (see 6:47-58 and 13:22-31), therefore suggesting that it is desirable to maintain the plant cultivation room in an aseptic state (see, e.g., Abstract), without exposing growing plants to sterilization—to use the teaching in Funazuka of varying atmospheric pressure levels in adjacent rooms for a highest sterilization grade in a desired room, in order to have the pressure level inside the plant cultivation room be higher than the pressure 
And Koehoorn, similarly directed to a plant cultivation equipment (greenhouse) comprising: a room (interior of greenhouse) for cultivating plants, teaches it is well-known in the art for the room to include: a sterilization activity composition supplying device (14) which supplies the room with a predetermined amount of ozone (see page 5, paragraph 5 and page 7, paragraphs 2 and 4) which sterilizes a working space of the room under a state that plants have been transferred into the room (this is the function of a greenhouse—providing a room or space where plants are placed and cultivated); sterilization activity composition concentration detecting device (24; see id.) provided in the room (see id. and page 6, paragraph 2) for detecting a concentration of the ozone (see id.); an exhaust device (doors, windows, vents; see page 8, paragraph 2) which discharges the ozone from the room; and an outside air supply device (30; see id. and page 7, paragraph 3) which supplies the room with an outside air (see id.) for discharging the ozone from the room. See page 7, paragraph 3 and page 8, paragraph 2.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the gas to be ozone, as taught by Koehoorn, when the use of gas, instead, of heat, is advantageous where the medium or equipment may be heat- or temperature-sensitive, and to use a widely available and known gas for sterilization. It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the plant cultivation equipment of Okuno to have a sterilization activity composition concentration detecting device provided in the 
And Ohmura, similarly directed to a clean room, teaches that it is well-known in the art to have the clean room closed by a sliding door (23; see 7:10-15) configured to allow a work item to pass into the clean room. See id. and 6:63-66.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the door of Okuno as modified by Funazuka and Koehoorn to be sliding, as taught by Ohmura, in order to reduce space requirements of the door and ensure that the culture medium units will not be jarred by opening or closing the door.
Furthermore, Ikeda, similarly directed to a plant cultivation system, teaches that it is known in the art for the system to comprise a transfer mechanism (4) in a plant cultivation area (see, e.g., figures 2 and 3), wherein the transfer mechanism includes a plurality of transfer mechanisms provided in series in a transfer direction (see figures 2 and 3, 2:11-27, 3:14-19, and 3:25-37) and each of the plurality of transfer mechanisms includes a culture medium holding unit (6; see id.) to be transferred in the transfer direction (see id.), wherein the plurality of transfer mechanisms transfers the plurality of see id.), and wherein a distance in the transfer direction between mutually neighboring culture medium holding units when the plurality of culture medium holding units is transferred in the transfer direction is set such that the distance (d2) between the culture medium holding units transferred by the another one of the plurality of transfer mechanisms positioned at the downstream side is set to be longer than the distance (d1) between the culture medium holding units transferred by the one of the plurality of transfer mechanisms positioned at the upper stream side. See figures 2 and 3 and 2:47-55.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the transfer mechanism of Okuno as modified by Funazuka, Koehoorn, and Ohmura to include a plurality of transfer mechanisms provided in series in a transfer direction and each of the plurality of transfer mechanisms includes the culture medium holding unit to be transferred in the transfer direction, wherein the plurality of transfer mechanisms transfers the plurality of culture medium holding units such that one of the plurality of transfer mechanisms positioned at an upper stream side transfer the plurality of culture medium holding units to another one of the plurality of transfer mechanisms at a downstream side neighboring to one of the plurality of transfer mechanisms when the plurality of culture medium holding units is transferred in the transfer direction, and wherein a distance in the transfer direction 
Re Claim 2, Okuno teaches a packing work room (203, 23) with a bacteria intrusion prevention structure (23; see Applicant’s figure 4, showing bacteria intrusion prevention device 21a that appears to be merely a wall structure) which can prevent bacteria from intruding inside from outside (see 11:10-25) when an indoor packing work for the plants which have been cultivated in the plant cultivation room, is performed (functional language that Okuno is capable of—203 could be used for “packing work,” and the use of the room taught by Okuno could be part of packing work; see 11:1-9), wherein the plant cultivation room and the packing work room are partitioned (see figure 8, noting vertical partitions between 202, 203) and configured to allow the culture medium holding units to pass there through (see id. and 10:21-41),
Okuno does not disclose a sterilization activity composition supply device which supplies ozone, a sterilization activity composition detecting device, an exhaust device, and an outside air supply device, a sliding door, wherein the atmospheric pressure raising device raises the atmospheric pressure inside the plant cultivation room higher 
Okuno teaches that the plant cultivation room is sealed from the planting work room when supplying the planting work when performing sterilization in the planting work room (see 10:20-38). Okuno further teaches separate embodiments where there are not separate work rooms, but only a single nursery chamber (20), which is sterilized prior to cultivating plants. See 6:47-58 and 13:22-31. Okuno therefore appears to suggest that it is desirable to maintain the plant cultivation room in an aseptic state (see, e.g., Abstract), without exposing growing plants to sterilization.
Funazuka again teaches a third work room (10) with a bacteria intrusion prevention structure (21, 22, 41; see figure 2, 4:46-49, and 5:21-29; see also Applicant’s figure 4, showing sterilization intrusion prevention device 21a that appears to be merely a wall structure) which can prevent bacteria from intruding inside from outside (see figure 2, 5:53-57, and 6:27-31), wherein the third work room includes: a sterilization activity composition supply device (see 5:30-49) which supplies the third work room with an amount of gas which sterilizes the work space into which the culture is transferred; a sterilization activity composition detecting device and controlling the concentration of the gas (see 13:53-55); an exhaust device (16, 17, 72, 73, 74; see figure 2 and 6:22-31) which discharges the gas from the third work room; and an outside air supply device (80, 81, 28, 15) which supplies the third work room with the outside air through a filter (15) which is capable of catching the bacteria when the gas is discharged; wherein the third work room and the second work room are partitioned via a door (41) that allows the culture to pass there through, wherein the atmospheric pressure raising device see 12:24-56), wherein the atmospheric pressure raising device prevents the gas in the second work room from leaking into the third work room (see 5:1-20).
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the packing work room of Okuno to have a bacteria intrusion prevention structure that can prevent bacteria from intruding inside the planting work room from outside, and the packing work room to include the sterilization activity composition supplying device, exhaust device, and outside air supply device which supplies the packing work room with an outside air through a filter capable of catching the gas when the gas is discharged, as taught by Funazuka, in order to provide an aseptic environment for packing and processing of the plants for preservation or shipment, and prevent any contaminants from intruding into the greenhouse.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the atmospheric pressure raising device to raise an atmospheric pressure level inside the plant cultivation room to higher than an atmospheric pressure level inside packing work room, when supplying the packing work room with the outside air for discharging the gas from the packing work room, as taught by Funazuka, in order to ensure that the plant cultivation room remains in its aseptic state regardless of the conditions of the planting and packing work rooms, and to prevent intrusion of the gas into the plant cultivation room, which could negatively impact plant growth.
see column 6, lines 47-58 and column 13, lines 22-31), therefore suggesting that it is desirable to maintain the plant cultivation room in an aseptic state (see, e.g., Abstract), without exposing growing plants to sterilization—to use the teaching in Funazuka of varying atmospheric pressure levels in adjacent rooms for a highest sterilization grade in a desired room, in order to have the pressure level inside the plant cultivation room be higher than the pressure level inside the packing work room, to prevent intrusion of gas which might negatively impact growing plants.
Although Okuno as modified by Funazuka does not expressly disclose a sterilization activity composition detecting device provided in the packing work room, Koehoorn teaches that it is desirable to have more than one sterilization activity composition detecting device evenly dispersed throughout the greenhouse, depending on its size. See page 6, paragraph 2. Koehoorn further teacesh a sterilization activity composition supplying device (14) which supplies the room with a predetermined amount of ozone (see page 5, paragraph 5 and page 7, paragraphs 2 and 4) which sterilizes a working space of the room under a state that plants have been transferred into the room (this is the function of a greenhouse—providing a room or space where plants are placed and cultivated); a sterilization activity composition concentration detecting device (24; see id.) provided in the room (see id. and page 6, paragraph 2) for see id.); an exhaust device (doors, windows, vents; see page 8, paragraph 2) which discharges the ozone from the room; and an outside air supply device (30; see id. and page 7, paragraph 3) which supplies the room with an outside air (see id.) for discharging the ozone from the room. See page 7, paragraph 3 and page 8, paragraph 2.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the gas to be ozone, as taught by Koehoorn, when the use of gas, instead, of heat, is advantageous where the medium or equipment may be heat- or temperature-sensitive, and to use a widely available and known gas for sterilization. It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the packing work room to have a sterilization activity composition concentration detecting device provided in the planting work room for detecting a concentration of the ozone, as taught by Koehoorn, in order to monitor the concentration of the ozone for safety and to ensure proper operation of the sterilization activity composition supplying device, exhaust device, and outside air supply device. It would have been further obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the transfer device of Okuno to transfer the culture medium holding units after the planting work room is sterilized and the ozone is discharged from the planting work room, in order to ensure there are no remnants of the ozone, which might hinder plant growth. 
And Ohmura, similarly directed to a clean room, teaches that it is well-known in the art to have the clean room closed by a sliding door (23; see 7:10-15) configured to allow a work item to pass into the clean room. See id. and 6:63-66.

Furthermore, Ikeda teaches that the plant cultivation equipment further includes a transfer device (e.g., 4 in VIII) in a fully-grown, harvesting section of the system which transfers the culture medium holding units from the transfer mechanism of the plant cultivation area to the harvesting area. See figures 2 and 3, 2:11-27, 3:14-19, and 3:25-37.
It would have been obvious to a person having ordinary skill in the art at the time of Applicants’ invention to modify the plant cultivation equipment to further include a transfer device of the packing work room which transfers the culture medium holding units from the transfer mechanism of the plant cultivation room to the packing work room, as taught by Ikeda, in order to provide controlled movement of the plants through the system, while ensuring sufficient space between the plants and their foliage as they grow.
Re Claim 5, Okuno teaches that the planting work room is a room (see figure 8) in which seeds or seedlings of plants are planted (via 30, in 201; see id. and 11:45-48) in the seedling culture medium of the culture medium holding units. See id.
Funazuka teaches that the work rooms are rooms in which a worker executes work (using gloves). See, e.g., 10:15-16, 10:41-42, 11:33-34, 11:62-63, 12:24-25, and 12:46-47.
.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuno, Funazuka, Koehoorn, Ohmura, and Ikeda as applied to claim 2 above, and further in view of Chen, U.S. Patent Application Publication No. 2004/0244283 A1.
Re Claim 6, Okuno teaches that the packing work room is a room (see figure 8) for after plants that have been culture in the plant cultivation room. See id. and 11:10-25. Okuno does not teach the remaining limitations.
Funazuka teaches that the work rooms are rooms in which a worker executes work (using gloves). See, e.g., 10:15-16, 10:41-42, 11:33-34, 11:62-63, 12:24-25, and 12:46-47.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Okuno to have a worker execute work in the packing room, as taught by Funazuka, in order to perform manual operation of the exiting of the plant, for example to ensure appropriate growth and to inspect the plants.
And Chen, similarly directed to a plant cultivation equipment (see, e.g., Abstract), teaches that it is well-known in the art to have a packing work room (23; see figure 1 and paragraph [0071]) be a room in which plants are packed which have been cultured and harvested. See id.
It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify the worker in the packing work room to pack the .
Response to Arguments
Applicant’s arguments, filed 11/25/2020, with respect to the rejection(s) of claim(s) 1, 2, and 5 under 35 U.S.C. 103 as being unpatentable over Okuno, Funazuka, Koehoorn, and Ohmura; and claim 6 under 35 U.S.C. 103 as being unpatentable over the above prior art references, and further in view of Chen, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Okuno, Funazuka, Koehoorn, Ohmura, and Ikeda; and Okuno, Funazuka, Koehoorn, Ohmura, Ikeda, and Chen, respectively.
Applicants argue only that none of Okuno, Funzauka, Koehoorn, or Ohmura teaches the newly presented limitations in claim 1 directed to the transfer mechanism. Ikeda teaches those new limitations, and it would have been obvious to a skilled artisan at the time of Applicants’ invention to combine the teachings of Okuno, Funazuka, Koehoorn, Ohmura, and Ikeda for the reasons discussed supra in the rejections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271.  The examiner can normally be reached on M-F 8:30 a.m. - 5:30 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LISA L TSANG/Primary Examiner, Art Unit 3642